Citation Nr: 0718084	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-10 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for numbness of the hands 
and feet, to include as secondary to Agent Orange exposure 
and/or service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from rating decisions of the 
VA Regional Office (RO) in Wichita, Kansas that denied 
service connection for numbness of the hands and feet, to 
include as secondary to Agent Orange exposure and/or 
diabetes. 

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he now has numbness of the hands and 
feet as the result of exposure to Agent Orange in service, or 
as secondary to his service-connected diabetes mellitus.  The 
RO has disallowed the claim on both bases.  

Review of the record discloses that the appellant carries a 
diagnosis of chronic inflammatory demyelinating 
polyneuropathy (CIDP) for which he has received extensive 
treatment over the years.  The claims folder contains 
clinical evidence, to include a private clinical entry dated 
in December 1999 and a private physician's medical report 
dated in February 2004 suggesting that IDP is not related to 
diabetes.  However, there are VA outpatient clinic notes to 
include one dated in January 2003 stating that the veteran 
has lower extremity diabetic neuropathy.  In the Informal 
Hearing Presentation dated in April 2007, the appellant's 
representative indicates that there are conflicting opinions 
in this regard, and that the evidence is not entirely clear 
as whether numbness of the hands and feet is related to 
diabetes.  It was requested that the case be remanded for an 
advisory medical opinion from a medical expert(s) who is not 
a VA employee. 

The Board has reviewed the voluminous clinical data and 
concurs that a medical opinion is warranted with respect to 
the issue on appeal.  However, while the veteran's 
representative has contended that an outside advisory medical 
expert opinion is necessary, the Board finds that the case is 
not so medically "complex or controversial" as to require 
such an opinion.  See 38 U.S.C.A. § 7109 (West 2002 & Supp. 
2006).  

The Board notes that prior to VA examination in December 
2000, the RO requested an opinion as to the etiology of the 
veteran's neuropathy, but did not ask the examiner to 
consider whether diabetes was implicated in the onset of 
such.  The examiner did not provide an opinion referencing 
diabetes in the development of neuropathy.  As such, the VA 
examination is found to be inadequate for rating purposes.  
Therefore, given the divergent medical conclusions cited 
above and elsewhere in the record, the Board finds that a 
current VA specialist examination with a medical opinion is 
called for to resolve or reconcile the conflicting 
assessments, and to determine if the veteran's numbness of 
the hands and feet is causally related either diabetes, or 
whether it is solely related to CIDP.  

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any 
other legal precedent are fully 
complied with and satisfied with 
respect to the issue of 
entitlement to service connection 
for numbness of the hands and 
feet, to include as secondary to 
Agent Orange exposure and/or 
service-connected diabetes 
mellitus.  

2.  The veteran should be afforded 
a VA examination by an appropriate 
specialist to determine the 
etiology of his numbness of the 
hands and feet and whether it is 
related to service-connected 
diabetes or CIDP.  The claims 
folder and a copy of this REMAND 
must be made available to the 
examiner for review.  The examiner 
should indicate whether or not the 
claims folder was reviewed.  All 
indicated tests and studies should 
be performed, and all clinical 
findings should be reported in 
detail and correlated to a 
specific diagnosis.  Based on a 
thorough review of the evidence of 
record and physical examination, 
the examiner should provide an 
opinion, with complete rationale, 
as to whether it is at least as 
likely as not (50 percent 
probability or better) that the 
veteran now has numbness of the 
hands and feet that is related to 
service-connected diabetes or 
whether such symptoms are more 
likely related to other causes of 
post service onset.  The physician 
should provide a complete 
rationale and basis for the 
opinion which should be set forth 
in detail.  

3.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially in providing a medical 
opinion.  If the report is 
insufficient or deficient, it 
should be returned to the examiner 
for corrective action. See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



